Citation Nr: 0805443	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-24 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for deep vein thrombosis as 
secondary to traumatic right epididymitis and injury to the 
testis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to July 
1966. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA).  

By history, it is noted that the supplemental statement of 
the case dated in September 2006, also raises the issue of 
entitlement to an increased rating for traumatic right 
epididymitis and injury to the right testis.  The claim was 
readjudicated in a subsequent supplemental statement of the 
case, awarding the veteran a 40 percent evaluation for 
traumatic right epididymitis and injury to the right testis.  
The veteran submitted a statement in support of his claim in 
September 2006 and stated that he only wanted to appeal the 
claim for service connection and that the increased rating 
claim was satisfied.  Therefore, the only issue currently 
before the Board is the issue of deep vein thrombosis as 
secondary to service connection for traumatic right 
epididymitis and injury to the testis.


FINDING OF FACT

Competent evidence of a nexus between deep vein thrombosis, 
as secondary to service connection for traumatic right 
epididymitis and injury to the testis, and active military 
service is not of record. 


CONCLUSION OF LAW

The veteran's deep vein thrombosis is not proximately due to, 
or caused or aggravated by his service-connected traumatic 
right epididymitis and injury to the testis.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

It is also noted that service connection may be granted for a 
disability which is proximately due to and the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 



II.  Analysis 

The veteran asserts that he is suffering from deep vein 
thrombosis.  He attributes his deep vein thrombosis to his 
service-connected traumatic right epididymitis and injury to 
the testis.  

At the outset, the Board acknowledges that the veteran has a 
current condition of deep vein thrombosis.  The Board also 
acknowledges that service connection is in effect for 
traumatic right epididymitis and injury to the testis.  
Nonetheless, in spite of the aforementioned, the veteran's 
current diagnosis has not been found to be related to his 
service-connected disability.

A review of the record shows that the veteran worked as a 
truck driver and as a maintenance person for a trucking 
business.  He stopped working in the truck driving business 
in August 2003, at which time he went on social security 
disability.  He reported having to stop work due to wounds 
that were still healing.  The veteran has been smoking a pack 
a day of cigarettes since the 1980's.  He also stated that 
since the mid-1970's he has had at least three episodes of 
deep vein thrombosis in his left leg.  He reported that he 
was hospitalized and placed on Heparin and then Coumadin. 

A VA examination conducted in April 2004, revealed chronic 
venous insufficiency of the left leg, status post deep venous 
thrombosis, requiring chronic anticoagulation.  After 
examination, the examiner stated, "[s]ubsequent to the 
process of performing the genitourinary examination and the 
arteries and veins examination and reflecting on the fact 
that all the information in this report came through the 
process of interview and there was literally no current 
medical documentation or evidence of record, it is the 
opinion of this medical examiner that the veteran's current 
deep vein thrombosis condition is less likely than not 
secondary to his groin injury."

After this examination, the RO received additional medical 
reports and incorporated them into the claims file.  The 
reports received include private medical records showing that 
the veteran came in for venous disease in the left lower 
extremity, and that he had an episode of deep vein thrombosis 
in September 1992 where he was hospitalized.  The veteran was 
advised to wear stockings and take Coumadin.  The medical 
reports show repeated complaints of and treatment for deep 
vein thrombosis.  

Also received was a July 2005 letter from Dr. J.B., the 
veteran's primary physician.  In the letter, the physician 
states that the veteran has been receiving treatment for deep 
vein thrombosis since the late 1980's.  Dr. J.B. also stated 
that in his opinion it is more likely than not that his deep 
vein thrombosis is secondary to his service-connected 
disability of traumatic right groin injury.  

The veteran received another VA examination in April 2006.  
The examiner reviewed the veteran's service medical records 
and private medical records and stated that it appeared that 
the veteran's deep vein thrombosis began in the early 1990's.  
Although the veteran stated that the left lower extremity was 
noted while he was hospitalized, the examiner did not find 
any documentation of left lower extremity swelling or injury 
while he was hospitalized.  The examiner noted that the 
veteran had a fracture of the left ankle when he was 18 years 
old, prior to his service, and he was a diesel mechanic and a 
dump truck driver for some years and also a smoker.  The 
examiner went on to say that, items that can contribute to 
deep vein thrombosis are injury in the past, a history of 
smoking and sedentary type work, such as truck driving.  He 
stated that even though the veteran had a very traumatic 
injury to the right testicle and was hospitalized for an 
extended period of time and underwent operative procedures, 
it is less likely than not, that his deep vein thrombosis, 
that presented in the early 1990's, is due to his specific 
right testicle injury.  He also stated that it is less likely 
that deep vein thrombosis would wait almost 30 years to 
present itself after the initial injury.  

As noted above, the record contains several medical opinions, 
which address whether the veteran's deep vein thrombosis is 
related to the veteran's service-connected disability.  It is 
the responsibility of the Board to weigh the evidence, and 
determine where to give credit and where to withhold the 
same, and in so doing, the Board may accept one medical 
opinion and reject others.  Evans v. West, 12 Vet. App. 22, 
30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

In this regard, the Board finds that the VA examiner's 
opinion, in the April 2006 VA examination, is more probative 
because the examiner looked at all of the evidence of record 
and noted other factors, present in the veteran, which cause 
his deep vein thrombosis.  The examiner went on to say that, 
there was no evidence of deep vein thrombosis until 30 years 
after service, and such diseases are not likely to wait such 
an extended period of time after the initial injury occurs.  
The examiner's opinion is also consistent with the other 
objective evidence of record.  The veteran's VA and non-VA 
treatment reports do not attribute his deep vein thrombosis 
to his service-connected right epididymitis and injury to the 
right testis.  Prejean v. West, 13 Vet. App. 444 (2000) 
(Factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the thoroughness and detail of the opinion).

The Board acknowledges that Dr. Bare, the veteran's private 
physician, has treated the veteran and maintains that the 
veteran's deep vein thrombosis is related to his service-
connected disability.  However, Dr. Bare's opinion is of 
little or no probative weight.  The probative value of a 
doctor's statement is dependent, in part, upon the extent to 
which it reflects clinical data or other rationale to support 
his opinion.  Bloom v. West, 12 Vet. App. 195, 187 (1999).  
Here, Dr. Bare has submitted no objective evidence or other 
supporting rationale to substantiate his opinion, whereas the 
April 2006 VA examiner reviewed the veteran's medical 
reports, examined the veteran, and considered the veteran's 
other risk factors.  The VA examiner also provided a 
rationale for his opinion.  Prejean, supra.

The Board also notes that the Court has expressly declined to 
adopt a "treating physician rule" which would afford 
greater weight to the opinion of a veteran's treating 
physician over the opinion of a VA or other physician.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 471-473 (1993).  As 
previously noted, because the April 2006 VA examiner reviewed 
the veteran's claims file, examined the veteran, and provided 
a supporting rationale for his opinion, which is also 
consistent with the other objective evidence of record, the 
Board finds that his opinion is of more probative value.  See 
also April 2004 VA medical opinion.  As such, the evidence 
weighs against the veteran's claim in this regard.   

As an aside, at this time, the Board further notes that the 
veteran has not asserted that his deep vein thrombosis is in 
any way related to active duty service, i.e., service 
connection on a direct basis.  In any event, the Board notes 
that the evidence does not show such either.  The veteran's 
service records do not show any complaints of deep vein 
thrombosis.  In a June 1966 service medical record, the 
veteran indicated that he was in "good health."  His 
separation examination was negative for any complaints.  
Additionally, the veteran's post-service, VA and non-VA, 
medical reports do not attribute his disorder to active 
military service or any event thereof.  The record shows that 
the veteran's deep vein thrombosis became manifest more than 
25 years after service.  Accordingly, service connection in 
this regard is not warranted.

The Board has considered the applicability of "benefit of 
the doubt" doctrine; however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  Rather, in this case, the preponderance of the 
evidence weighs against the claim.  The veteran's claim of 
entitlement to service connection for deep vein thrombosis as 
secondary to traumatic right epididymitis and injury to the 
testis is denied.

III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in July 2004 and May 2006.  The 
letters notified the veteran of what information and evidence 
must be submitted to substantiate a claim for secondary 
service connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of July 2004 stated that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Finally, he was told to submit 
any medical records or evidence in his possession that 
pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  As previously defined by the courts, those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was provided with notice of the type of 
evidence necessary to establish a disability rating in a 
March 2006 letter.  While this letter was sent after the 
October 2004 decision, the claim was readjudicated in a 
September 2006 administrative decision and the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records and private medical records.  VA also 
provided the veteran with several examinations in connection 
with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for deep vein thrombosis as 
secondary to traumatic right epididymitis and injury to the 
testis is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


